PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Sigalov, Alexander, B
Application No. 16/719,103
Filed: 18 Dec 2019
For: Inhibition Of TCR Signaling With Peptide Variants

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(c) and (e), filed July 16, 2021,  to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of priority to the prior-filed provisional and nonprovisional applications listed in the accompanying Application Data Sheet (ADS).
 
The petition is DISMISSED.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications filed on or after November 29, 2000 and after the expiration of the period specified in 37 CFR 1.78(a)(4) and 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The nonprovisional application claiming the benefit of the prior-filed provisional application must have been filed within twelve months of the filing date of the prior-filed provisional application. 

The petition lacks items (1) and (3).



MPEP § 211.01(b)(II) states, in pertinent part:

Sometimes a pending application is one of a series of applications wherein the pending application is not copending with the first filed application but is copending with an intermediate application entitled to the benefit of the filing date of the first application. If applicant wishes that the pending application have the benefit of the filing date of the first filed application, applicant must, besides making reference to the intermediate application, also make reference to the first application. See Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 160 USPQ 177 (7th Cir. 1968) and Hovlid v. Asari, 305 F.2d 747, 134 USPQ 162 (9th Cir. 1962). The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must be made in each intermediate application in the chain of prior applications.  See MPEP § 211.02 for guidance regarding properly referencing prior applications. 

Pending application, 16/719103, was filed December 18, 2019 and the application to which benefit is sought, 12/895454, was issued on November 27, 2018.  Therefore, copendency between these nonprovisional applications has not been established.  

Further, The petition submitted on July 16, 2021, states that “the entire delay in filing the required priority statement amendment from the filing date of the instant application until the filing of a grantable petitions pursuant to 37 CFR 1.78(c) and (e) was unintentional.” This statement does not meet the requirement set forth in 37 CFR 1.78(c) and (e) that applicant must include a statement that “the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.”  

A renewed petition must be filed, accompanied by the item(s) described above, if reconsideration is desired. No additional petition fee is necessary for filing a renewed petition.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450



			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3211.  

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)